Citation Nr: 0629571	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-09 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine (low back disability), currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, from April 1971 to April 1974, and from April 1980 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  August 2000 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston Salem, wherein the RO denied the 
veteran's claims of entitlement to an increased rating for 
the veteran's service-connected low back disability and TDIU, 
respectively.  The veteran perfected a timely appeal to both 
determinations to the Board.  

In February 2005, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Procedural Development

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A review of the claims files reflects that following the RO's 
issuance of supplemental statement of the cases (SSOCs) in 
March 2004 regarding the matters on appeal, and pursuant to 
the Board's July 2005 remand directives, the RO received 
additional evidence that consisted of VA and private medical 
records, dating from May 2002 to June 2005, and Social 
Security Administration records.  The newly received evidence 
is relevant to the issues on appeal and has not been 
previously considered by the RO.  As the submission of this 
additional evidence was received by the RO after the issuance 
of the March 2004 SSOCs and last rating decision considering 
evidence, but prior to the transfer of the case to the Board 
in April 2006, the case must be returned to the RO for 
further proceedings.  
38 C.F.R. § 19.37 (2005).  This is necessary in view of the 
absence of any written waiver from the veteran waiving 
initial review of this evidence by the RO. 

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, although the 
veteran has been provided notice of the information and 
evidence needed to substantiate the underlying claims of 
entitlement to an increased rating for service-connected low 
back disability and TDIU, he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating(s) or effective date(s) for the issues on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded 
with respect to either claim, and also provides the veteran 
an explanation as to the type of evidence that is needed to 
establish both disability rating(s) and effective date(s) 
with respect to the issues on appeal.




2.  Evidentiary Development

Pursuant to the Board's July 2005 remand directives, the RO 
was requested to schedule the veteran for VA examination(s).  
The purpose of the examinations was to determine the current 
severity of the veteran's service-connected low back 
disability and the impact of his service-connected 
disabilities on his ability to obtain and retain employment.  
An examination was performed by VA in May 2005.  At the close 
of the May 2005 examination, the VA examiner concluded, after 
a physical evaluation of the veteran and review of the claims 
files, that it was "not as least as likely as not" that the 
appellant's low back disability (i.e., "spinal disc 
condition") or other service-connected disabilities rendered 
him unemployable or unable to secure a gainful occupation.  
In this regard, the VA examiner stated that although the 
veteran might not be capable to perform jobs that involved 
heavy lifting, bending or prolonged sitting, he would be able 
to perform "sedentary employment."  The VA examiner, 
however, did not specify the types of jobs that fell within 
the appellant's ability to perform "sedentary employment."  
Thus, in view of the foregoing VA opinion, in conjunction 
with the veteran's representative request that the appellant 
undergo a "vocational assessment" (see, Informal Hearing 
Presentation, page (pg.) 2), on remand, the RO is requested 
to schedule the veteran for a vocational rehabilitation 
assessment examination to determine the types of 
positions/jobs that fall within the appellant's ability to 
perform "sedentary employment," as determined by the VA 
examiner in May 2005.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a corrective 
VCCA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal:  (1) entitlement to an 
increased rating for degenerative disc 
disease of the lumbar spine, currently 
evaluated as 20 percent disabling; and 
(2) entitlement to TDIU, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After the development requested in 
the preceding paragraph has been 
completed, the RO should schedule the 
veteran for a vocational rehabilitation 
assessment examination.  After a 
complete review of the claims files, to 
specifically include the opinion of the 
May 2005 VA examiner, i.e., the veteran 
was capable of performing "sedentary 
employment," despite his service-
connected disabilities, the counselor 
must determine whether the appellant 
has an employment handicap that impairs 
his ability to perform some type of 
unskilled or semi-skilled work that 
would be essentially sedentary in 
nature.  The counselor's conclusions 
must be supported by reference to 
medical findings in addition to the 
veteran's own assessment of his ability 
to work.  A complete rationale for all 
opinions expressed must be provided. 

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for degenerative disc 
disease of the lumbar spine, currently 
evalua7ted as 20 percent disabling, and 
TDIU, in light of pertinent law and 
evidence.

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The RO must consider a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
issuance of the SSOCs in March 2004, to 
specifically include VA and private 
treatment records, dated from March 2002 
to June 2005 and Social Security 
Administration records.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


